DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS Form (SB08) submitted on 27 September 2021 has been considered.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
For this examiner's amendment, Attorney Mr. Nathaniel D. McQueen could not be reached by telephone call on 20 October 2021.
The application has been amended as follows:

1. (Currently Amended) An electronic device comprising:
a microphone configured to receive speech input; and
a processor configured to recognize the speech inputted to the microphone;
wherein the processor is configured to judge whether a state of the electronic device is a predetermined state when a voice command is recognized based on the speech inputted to the microphone;
execute a first process corresponding to the voice command when the processor judges that the state of the electronic device is the predetermined state; and
execute a second process corresponding to the voice command when the processor judges that the state of the electronic device is not the predetermined state at a time when the voice command is recognized,
wherein the first process and the second process includes at least one selected from the group consisting of outputting audio, executing a function of the electronic device, changing a setting of the electronic device, performing an internet search, 
the first process is a different process than the second process. 
3. (Currently Amended) The electronic device of claim 1, wherein the processor increases 
8. (Currently Amended) The electronic device of claim 6, wherein the processor limits an amount of information displayed by the display. 
9. The electronic device of claim 6, wherein the processor limits a number of useable applications. 
10. (Currently Amended) The electronic device of claim 6, wherein the processor causes an output interface to output information prompting the user for speech input when an image displayed on the display is displayed with the transverse direction of the electronic device in the up-down direction and a predetermined application is launched or running. 
19. (Currently Amended) A control method of an electronic device comprising a microphone configured to receive speech input, the control method comprising:
judging whether a state of the electronic device is a predetermined state when a voice command is recognized based on the speech inputted to the microphone;
executing a first process corresponding to the voice command when it is judged that the state of the electronic device is the predetermined state; and
executing a second process corresponding to the voice command when it is judged that the state of the electronic device is not the predetermined state at a time when the voice command is recognized,
wherein the first process and the second process includes at least one selected from the group consisting of outputting audio, executing a function of the electronic 
the first process is a different process than the second process.

20. (Currently Amended) A non-transitory computer-readable recording medium storing computer program instructions, which when executed by an electronic device comprising a microphone configured to receive speech input, cause the electronic device to:
judge whether a state of the electronic device is a predetermined state when a voice command is recognized based on the speech inputted to the microphone;
execute a first process corresponding to the voice command when it is judged that the state of the electronic device is the predetermined state; and
execute a second process corresponding to the voice command when it is judged that the state of the electronic device is not the predetermined state at a time when the voice command is recognized,
wherein the first process and the second process includes at least one selected from the group consisting of outputting audio, executing a function of the electronic device, changing a setting of the electronic device, performing an internet search, launching an application stored on the electronic device, and executing a function of an application stored on the electronic device, and
the first process is a different process than the second process.

Allowable Subject Matter
Claims 1-20 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
US #2018/0061413) in view of Jeong et al. (US #2017/0322648) further in view of Ko et al. (US PGPUB #2017/0206896) and further in view of Flamini et al. (US #2016/0182710) teaches an electronic device comprising:
a microphone configured to receive speech input; and
a processor configured to recognize the speech inputted to the microphone;
wherein the processor is configured to judge whether a state of the electronic device is a predetermined state when a voice command is recognized based on the speech inputted to the microphone;
execute a first process corresponding to the voice command when the processor judges that the state of the electronic device is the predetermined state; and
execute a second process corresponding to the voice command when the processor judges that the state of the electronic device is not the predetermined state.

But, Tanabe et al. in view of Jeong et al. further in view of Ko et al. and further in view of Flamini et al. fails to teach an electronic device comprising:
execute a second process corresponding to the voice command when the processor judges that the state of the electronic device is not the predetermined state at a time when the voice command is recognized,
wherein the first process and the second process includes at least one selected from the group consisting of outputting audio, executing a function of the electronic device, changing a setting of the electronic device, performing an internet search, launching an application stored on the electronic device, and executing a function of an application stored on the electronic device, and
the first process is a different process than the second process.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651